      Case 2:16-md-02724-CMR Document 1204 Filed 01/27/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC                                 MDL 2724
PHARMACEUTICALS                                16-MD-2724
PRICING ANTIRUST LITIGATION                    HON. CYNTHIA M. RUFE
____________________________________

THIS DOCUMENT RELATES TO:

ALL ACTIONS
____________________________________


                             ENTRY OF APPEARANCE

TO THE CLERK:

      Please enter the appearance of the following attorney at the Michigan

Department of Attorney General for the Plaintiff State of Michigan in the above-

captioned litigation: Wisam E. Naoum. Pursuant to Pretrial Order No. 1, the

undersigned certifies that he is in good standing and admitted to practice in the

United States District Court for the Eastern District of Michigan.


                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                     /s/ Wisam E. Naoum
                                     Wisam E. Naoum (P83335)
                                     Assistant Attorney General
                                     Michigan Dep’t of Attorney General
                                     Attorney for Plaintiff State of
                                     Michigan
                                     P.O. Box 30736
                                     Lansing, MI 48909
                                     (517) 335-7632
Dated: January 27, 2020              NaoumW1@michigan.gov
                        CERTIFICATE OF SERVICE

                                          1
      Case 2:16-md-02724-CMR Document 1204 Filed 01/27/20 Page 2 of 2



      I hereby certify that on January 27, 2020, I electronically filed the above

document(s) with the Clerk of the Court using the ECF System, which will provide

electronic copies to counsel of record.

                                              /s/ Wisam E. Naoum
                                              Wisam E. Naoum (P83335)
                                              Assistant Attorney General
                                              Michigan Dep’t of Attorney General




                                          2
